DETAILED ACTION
Applicant’s arguments filed 1/21/2021, regarding the previous 35 USC 103 rejections of claims 1, 4, 6-8, and 12-15 have been fully considered but are not persuasive.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrat et al. (US 2007/0281216, hereinafter Petrat) in view of Suzuki et al. (US 2013/0004843, hereinafter Suzuki)
Regarding claim 1, Petrat discloses a silicon-carbon composite anode for lithium-ion batteries (abstract, para. 30-34) comprising, based on the total mass of dry materials; 40-80 weight % of silicon particles (para. 31 where the range is 65 – 86.5wt%), 10-45 weight % of carbon, consisting of carbon 
Regarding claim 4, the combination of Petrat and Suzuki discloses the silicon-carbon composite anode according to claim 1, as shown above wherein the combination of Petrat and Suzuki further discloses based on the total mass of dry materials 50-70 weight % of silicon particles (para. 31 where the range is 65 – 86.5wt%), 12.5-17.5 weight % of carbon black (para. 32 where the range is 0.5-10wt% wherein 10wt% is close to 12.5wt%) , 8.5-20 weight % of graphite (para. 33 where the range is 8-20wt %), and 10-17.5 weight % of a combination of CMC and SBR as a binder (para. 27, 33 the binder falls into the range of 5-30wt%, see claim 1 rejection).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 6, the combination of Petrat and Suzuki discloses the silicon-carbon composite anode according to claim 1, as shown above, and the combination of Petrat and Suzuki further discloses based on the total mass of dry materials 50-70 weight % of silicon particles (para. 31 where the range is 65 – 86.5wt%), 12.5-17.5 weight % of carbon black (para. 32 where the range is 0.5-10wt% wherein 10wt% is close to 12.5wt%) 8.5-12.5 weight % of graphite, (para. 33 where the range is 8-20wt %), and a combination of CMC and SBR as a binder in a mass ratio from 0.9:1 to 1:0.9. 8 (Suzuki para. 52 wherein Suzuki discloses that it common in anode material layers with graphite and silicon particles to have a 1:1 ratio of CMC to SBR in order to have equal amounts of rubber based binder and viscosity modifiers to optimize the binding properties of the binder and the viscosity of the anode mixture, see claim 1 rejection).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Regarding claim 7, the combination of Petrat and Suzuki discloses the silicon-carbon composite anode according to claim 1, as shown above, and the combination of Petrat and Suzuki further discloses wherein the silicon-carbon composite anode comprises a metal foil as a current collector (copper foil in para. 66)
Regarding claim 8, the combination of Petrat and Suzuki discloses the silicon-carbon composite anode according to claim 7, as shown above, and the combination of Petrat and Suzuki further discloses wherein the thickness of the silicon-carbon composite material layer deposited on the metal foil current 
Regarding claim 12, the combination of Petrat and Suzuki discloses the silicon-carbon composite anode according to claim 1, as shown above, and the combination of Petrat and Suzuki further discloses a lithium-ion battery comprising a cathode, an anode, current collectors, a non-aqueous liquid electrolyte and separator, wherein the anode is a silicon-carbon composite as defined in claim 1. (para. 66-68)
Regarding claims 14 and 15, the combination of Petrat and Suzuki discloses the battery according to claim 12, as shown above, and the combination of Petrat and Suzuki further discloses the lithium-ion battery fully capable of allowing >1200 cycles, at a capacity of 1000 mAh/gsi (para. 88).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Petrat et al. (US 2007/0281216, hereinafter Petrat) and Suzuki et al. (US 2013/0004843, hereinafter Suzuki), further in view of Choi et al. ("Effect of Fluoroethylene Carbonate Additive on Interfacial Properties of Silicon Thin-Film Electrode", Journal of Power Sources, 161(2), 1254-1259 (2006), hereinafter Choi).
Regarding claim 13, the combination of Petrat and Suzuki discloses the battery according to claim 12, as shown above, However the combination of Petrat and Suzuki further does not disclose the electrolyte comprises fluoroethylene carbonate (FEC) as an additive. Choi discloses using FEC as an additive in electrolyte in batteries with a prominently silicon electrode in order to improve the discharge capacity and columbic efficiency of the cell (Choi Abstract).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to FEC as an additive in electrolyte in the battery of modified Petrat with a prominently silicon anode in order to improve the discharge capacity and columbic efficiency of the cell.
Response to Arguments
Applicant’s arguments filed 1/21/2021, regarding the previous 35 USC 103 rejections of claims 1, 4, 6-8, and 12-15 have been fully considered but are not persuasive.
Regarding the 35 USC 103 rejections, Applicant argues that Suzuki teaches away from the invention because Suzuki requires a 0.8-2wt% of binder to graphite in order to prevent adverse effects which is different from the binder percent of 7.5-30wt% as claimed.  (Applicants remarks pg. 3-4).  This argument is not persuasive because the amount of graphite to binder would overlap that 0.8-2.0 range which would prevent the adverse effects since the amount of graphite is a lot less in the Petrat reference.  The Suzuki reference was utilized to show that CMC and SBR is a good binder in anodes in which Petrat discloses that binders could be modified cellulose and/or thermoplastic elastomers which CBC and SBR are respectively.  (Petrat para. 27).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729